Title: To James Madison from Richard Rush, 2 July 1814
From: Rush, Richard
To: Madison, James


        
          Washington July 2. 1814.
        
        The attorney general has the honor to return to the President the papers put into his hands yesterday relative to the case of Colonel Dennis.
        On examining them the attorney general is of opinion, that, whatever equity they hold out, the executive authority is not competent to afford relief against the hardship stated, congress alone having powers adequate to that effect.
      